DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-25 and 28-36 have been cancelled. Claims 26 and 27 are under examination.

It is noted the inventor declarations filed on 10/19/2020 list the application number as “14/895,398” rather than “16/795,968”.

Election/Restrictions
Applicant’s election of Group V, claims 26 and 27, in the reply filed on 3/14/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Objections
Claim 26 is objected to because of the following informalities:  the claim recites “said reactant” in line 4, presumably in reference to a “targeted templated assembly reactants” introduced in lines 1 and 3 of the claim. It is suggested a single term consistently be used when referring to a particular claim element.  Appropriate correction is required.

Claim 27 is objected to because of the following informalities:  the claim recites “the method comprising the step of detecting the presence or the absence of the target nucleic acid sequence prior to administering the targeted templated assembly reactants” rather than “the method further comprises detecting the presence or absence of the target nucleic acid sequence prior to administering the targeted templated assembly reactants”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 26, the claim recites “producing at least one active effector structure in the pathogenic cell”. The claim does not require any relationship between the “at least one active effector structure” and the “at least one effector partial moiety”. The instant specification describes the formation of an active effector structure through the reaction of the effector partial moieties. It is unclear if applicant intends the claim to cover any “active effector structure” that may be produced within the pathogenic cell, e.g. activation of pathways that induce the expression of regulatory proteins as “active effector structures.
Claim 27 depends from claim 26 and is rejected for the same reason.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 26 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taylor (US 2003/0060441 A1) in view of Pedersen (US 2005/0221316 A1).
Regarding claim 26, Taylor teaches administering a therapeutically effective amount of two targeted templated assembly reactants to a pathogenic cell by administering and hybridizing both a prodrug component having a disease-specific nucleotide sequence and a catalytic component having a disease-specific nucleotide sequence (para. 12 and 37, 38). The components are depicted in Figures 1 and 5. The catalyst is an effector partial moiety associated with a nucleic acid recognition moiety that binds to the target nucleic acid in the pathogenic cell. The Drug is an effector partial moiety associated with a second nucleic acid recognition moiety that binds to the target nucleic acid in the pathogenic cell. The drug and the catalyst are both considered to be an “effector partial moiety” as alone in a cell or when not in the vicinity of one another, their actions are blocked, e.g. the drug is not released and not functional and the catalyst is not active unless the drug “substrate” is available to act upon.
After hybridization the catalyst and the drug react to free the drug such that it becomes an active effector structure that can exert its effects in the cell (Figure 1 and 5; and para. 38).
Regarding claim 27, Taylor teaches determining whether the target nucleic acid is found in the cell (para. 39 and 61-63).
While Taylor teaches the above methods, Taylor does not teach the use of at least one selectively-reactive moiety in each of the targeted templated assembly reactants.
However, Pedersen teaches structures beneficial in reacting moieties based on template directed assembly, which is related to the approach of Taylor.
Regarding claim 26, Pedersen teaches “zipper domains” that are two interacting moieties able to reversibly dimerize in an ordered way, thereby bringing reactive groups attached to them into close proximity (para. 18). Pedersen further teaches the zipper box can be chosen according to the conditions of the reaction that it is supposed to enhance. For example, if the reaction is performed at moderate temperature and at reasonably high salt concentration, DNA/DNA zipper boxes may be used. By varying the length of the zipper box (the complementary DNA strands), one may design zipper boxes of desired stability and dynamics. Other types of zipper boxes will be very dependent on pH. For example, the interaction strength and dynamics of a glutamate/lysine pair will be dependent on pH, as for example the polyglutamate will be highly negatively charged at high pH, and not charged at all at low pH. See para. 18.
It would have been prima facie obvious to the ordinary artisan at the time of filing to have modified the two targeted templated assembly reactants in the method of Taylor by incorporating the “zipper domains” of Pedersen. One would have been motivated to make such a modification as it increases the proximity of the effector partial moieties such that they may react as described by Pedersen. The proximity of the effector partial moieties via the zipping domain increases the local concentration of the reactive groups significantly, and as a result the reactive groups react as described by Pedersen (para. 31). The modification has reasonable expectation of success as it combines elements known in the field of templated assembly according to known parameters.

Conclusion
No claims allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH G DAUNER whose telephone number is (571)270-3574. The examiner can normally be reached 7 am EST to 4:30 EST with second Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712700731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH G. DAUNER/Primary Examiner, Art Unit 1634